DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-19 are pending.

	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 8-13, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krueger [US 20140173812] in view of Krueger [Krueger2, US 20190167095].
As to claim 1. Krueger discloses A helmet comprising: 
a body, [fig. 15, 0131] impact distribution layer 308, provided to form an exterior of the helmet and to be wearable on a user's head, [fig. 15, 0131] 
an electroencephalogram (EEG) detector, [fig. 15, 0132] physiologic biosensors 314, provided on the body, [0140, 0181] and configured to detect EEG of the user, [0181]; and 
a controller connected to the EEG detector, [0158] processor to store and process sensor data, and configured to determine an accident-related situation, [0159] detect impact using sensors including 314, according to an EEG signal output from the EEG detector, [0159] impact detected according to data detected by sensor 314; wherein [claim 16, 17] the controller can determine alarm situation based on physiological sensor signal, 
wherein the system is configured to generate a control signal for operating a safety device according to the determined accident-related situation, [0159] airbag deployed based on anticipated or detected impact by the sensor.
Krueger fails to explicitly disclose that the controller is configured to generate the control signal.
Krueger2 teaches a head impact measurement system implemented in a helmet, [fig. 8, 0191] and includes an EEG sensor, [0196]; wherein a controller can be used to detect and issue a control signal to deploy an airbag, [fig. 8, 0205].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Krueger with that of Krueger2 so that the processor can be used to combine data from multiple sensors to determine further action to be taken.

As to claim 2. Krueger discloses The helmet according to claim 1, wherein the controller is configured to determine the accident-related situation by comparing a pattern of the EEG signal output from the EEG detector with a normal pattern, [0062].

As to claim 3. Krueger discloses The helmet according to claim 2, wherein the normal pattern includes a pattern of the user's EEG signal appearing in a situation not related to an accident, [0055, 0062].

As to claim 8. Krueger discloses The helmet according to claim 1, further including: a first camera configured to capture an image of the user, [0054, 0192]; and a microphone configured to receive a speech of the user, [0066] acoustic sensor.

As to claim 9. Krueger fails to disclose The helmet according to claim 8, wherein the controller is configured to generate the control signal for operating the safety device according to the image captured by the first camera and the speech received by the microphone.
Krueger2 teaches a head impact measurement system implemented in a helmet, [fig. 8, 0191] and includes an EEG sensor, [0196]; wherein a controller can be used to detect and issue a control signal to deploy an airbag, [fig. 8, 0205]; wherein impact can be detected based on camera information, [0205]; and wherein [0453] the camera comprises a microphone for receiving voice commands, [0447] to activate the system.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Krueger with that of Krueger2 so that the processor can be used to combine data from multiple sensors to determine further action to be taken.

As to claim 10. Krueger fails to disclose The helmet according to claim 1, further including: a second camera connected to the controller and configured to capture a surrounding image; and a display connected to the controller and configured to display the surrounding image;
Krueger2 teaches a head impact measurement system implemented in a helmet, [fig. 8, 0191] and includes an EEG sensor, [0196]; wherein a controller can be used to detect and issue a control signal to deploy an airbag, [fig. 8, 0205]; wherein [0368] the system comprises multiple cameras for monitoring the surrounding.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Krueger with that of Krueger2 so that the processor can be used to combine data from multiple cameras to increase the accuracy of the system.

As to claims 11-13 are rejected using the same prior arts and reasoning as to that of claims 1-3, respectively.

As to claims 18, 19 are rejected using the same prior arts and reasoning as to that of claim 9, respectively.

Claim(s) 4-7, 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krueger in view of Krueger2 as applied to claim 3 above, further in view of Hale et al. [US 20090082692].
As to claim 4. the combination of Krueger and Krueger2 fails to disclose The helmet according to claim 3, wherein the controller is configured to compare the pattern of the EEG signal output from the EEG detector with the normal pattern to determine a current situation of the user as at least one of the normal situation, an accident situation, and a pre-accident situation.
Hale teaches a system and method for real-time evaluation of physiological measures wherein the system maintains a database 20 of known patterns of EEG data that correspond to a particular cognitive states; and wherein the system compares an unknown EEG pattern with the templates to determine which known state the unknown pattern belongs to, [fig. 4, 0027].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Krueger and Krueger2 with that of Hale so that the system can maintain known patterns measured in a controlled environment as standards for determining states of user’s from real-time measurements.

As to claim 5. Krueger fails to disclose The helmet according to claim 4, wherein, upon determining that the current situation is the accident situation or the pre-accident situation, the controller is configured to generate the control signal for operating the safety device.
Krueger2 teaches a head impact measurement system implemented in a helmet, [fig. 8, 0191] and includes an EEG sensor, [0196]; wherein a controller can be used to detect and issue a control signal to deploy an airbag, [fig. 8, 0205].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Krueger with that of Krueger2 so that the processor can be used to combine data from multiple sensors to determine further action to be taken.

As to claim 6. Krueger discloses The helmet according to claim 5, wherein the safety device includes a wearable airbag device, [0159].

As to claim 7. Krueger fails to disclose The helmet according to claim 6, further including: a communicator connected to the controller and configured to transmit the control signal to the safety device for operating the safety device.
Krueger2 teaches a head impact measurement system implemented in a helmet, [fig. 8, 0191] and includes an EEG sensor, [0196]; wherein a controller can be used to detect and issue a control signal to deploy an airbag, [fig. 8, 0205]; wherein the processor is connected to the airbag through a communication interface, [fig. 8, 0205].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Krueger with that of Krueger2 so that the processor can be implemented inside the helmet for physical protection and can communicate with the airbag located outside the shell 202.

As to claims 14-17 are rejected using the same prior arts and reasoning as to that of claims 4-7, respectively.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080. The examiner can normally be reached 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benyam Haile/Primary Examiner, Art Unit 2688